Citation Nr: 1810189	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  09-41 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for restless leg syndrome (RLS), to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for hypothyroidism, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for fatty liver, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for allergic rhinitis (claimed as allergies), to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for a skin disorder (claimed as hives), to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for peripheral neuropathy of the upper extremities (including the hands), to include as due to an undiagnosed illness. 

7.  Entitlement to service connection for peripheral neuropathy of the lower extremities (including the feet), to include as due to an undiagnosed illness. 

8.  Entitlement to service connection for the residuals of an undiagnosed illness, manifested by weakness in the hands.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1985 to July 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought on appeal.  The Veteran submitted a notice of disagreement with these determinations in December 2008, and timely perfected his appeal in October 2009.

In June 2011 and February 2017, the Board remanded the matters on appeal to the agency of original jurisdiction (AOJ) for additional development. 



FINDINGS OF FACT

1. On November 1, 2017, prior to promulgation of a decision on the appeal, the Veteran withdrew in writing the appeal of the issue of entitlement to service connection for RLS.

2. The Veteran's hypothyroidism, fatty liver, allergies, hives, pain in upper and lower extremities, and weakness in hands are symptoms of known clinical diagnoses, and not due to an undiagnosed illness.

3. The Veteran's hypothyroidism did not have onset in active service and was not caused by active service.

4. The Veteran's fatty liver disease did not have onset in active service and was not caused by active service.

5. The Veteran's allergic rhinitis preexisted his entrance into active service and was not aggravated by his active service.  

6. The Veteran's hives did not have onset in active service and was not caused by active service.

7. The Veteran has not had peripheral neuropathy of the bilateral upper or lower extremities, or weakness in hands, at any point during the period on appeal.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the issue of entitlement to service connection for RLS have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 

2. The criteria for entitlement to service connection for hypothyroidism, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

3.  The criteria for entitlement to service connection for fatty liver, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

4.  The criteria for entitlement to service connection for allergic rhinitis, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.317 (2017).

5.  The criteria for entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

6.  The criteria for entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

7.  The criteria for entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

8.  The criteria for entitlement to service connection for the residuals of an undiagnosed illness, manifested by weakness in the hands, have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn by an appellant or by his authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. Id.  

In the present case, the Veteran disagreed with the denial of service connection for RLS.  However, in a November 1, 2017 letter, the Veteran expressed his desire to withdraw is appeal of that issue.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the issue of entitlement service connection for RLS.  38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.


III. Service Connection

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).  

The Veteran contends that his claimed disorders are a result of his service in the Southwest Asia Theater of operations during the Persian Gulf War, to include his receipt of anthrax vaccination and pyridostigmine bromide (PB) while on deployment.  In addition, the Veteran asserts that his pre-existing allergy disorder (currently diagnosed as allergic rhinitis) was aggravated by his period of service.  See February and March 2008 statements in support of the case, December 2008 notice of disagreement, and October 2010 VA Form-9, as well as report of July 2011 VA examination. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (2017).  Here, personnel records indicate that the Veteran served in Operation Desert Shield/Storm from August 1990 to March 1991.  He is a recipient of the Kuwait Liberation Medal and Southwest Asia Service Medal amongst many other awards and decorations.  As such, the provisions of 38 C.F.R. § 3.317 are for application.

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service connection.  38 C.F.R. § 3.317  (a) (2). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9   (2004). 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a) (2).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317 (a) (2) (C). 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a) (3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317  (b). 

Additionally, presumptive service connection is warranted with the manifestation of the following infectious diseases:  (i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  38 C.F.R. § 3.317(c). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (c).

Generally, a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C. §§ 1111, 1137 (2012); 38 C.F.R. § 3.304 (b) (2017). 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(a) (2017).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(b).  

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

A. Hypothyroidism

As indicated, the Veteran claims that his hypothyroidism is related to service, to include as due to an undiagnosed illness.  

Service treatment records do not contain any complaints of or treatment for hypothyroidism.  On April 1991 discharge, clinical evaluations were normal.

March 2011 private treatment records note a history of hypothyroidism diagnosed approximately 8 years prior.

The Veteran was afforded a VA Gulf War Examination in July 2011.  The examiner opined that the Veteran's current hypothyroidism is less likely than not due to service, to include service in the Persian Gulf because it began 10 years after service.  As rationale, the examiner stated that based on medical literature hypothyroidism is an idiopathic condition with no link to service.

During an October 2012 VA Gulf War Examination, it was noted that the Veteran's hypothyroidism was diagnosed in 2001 after routine blood work.   Based on a review of the claims file and medical literature, the examiner opined that the condition was not due to service in the Persian Gulf because it was diagnosed 10 years after service.  

A February 2015 VA endocrine consultation notes a diagnosis of hypothyroidism since 2003.

The Veteran was afforded a VA Thyroid and Parathyroid DBQ in April 2017.  A review of the claims file and diagnosis of hypothyroidism since December 2002 were noted.  The examiner opined that the Veteran's symptoms were not attributable to an unknown illness because he has a known clinical diagnosis of hypothyroidism.  The examiner also opined that the Veteran's hypothyroidism was not caused by his service, to include anthrax vaccination or PB.  As rationale, the examiner referenced medical records indicating that the Veteran was diagnosed with hypothyroidism in 2002, after service. 

The Board finds that the evidence weighs against a finding of a qualifying chronic disability associated with Gulf War service.  Here, the Veteran does not exhibit objective indications of a chronic disability or infectious disease during service or to a degree of 10 percent or more after service.  Notably, hypothyroidism is not a disease subject to presumptive service connection, or a listed sign or symptoms which may be a manifestation of an undiagnosed illness or medically unexplained chronic multi-symptom illness.  Thus, the provisions of 38 C.F.R. § 3.317 are not for application.

Although the presumptive paths for establishing service connection are not available for the Veteran's claim, the claim could be granted if the three elements of direct service connection are shown by an equipoise standard of evidence.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, the record demonstrates that the Veteran has a current disability of hypothyroidism.  See April 2017 VA Thyroid DBQ.  However, the evidence weighs against a finding that his disability is related to active duty service.  Notably, the Veteran himself does not allege that his disability occurred during service.  On separation examination, clinical evaluations were normal.  He did not seek treatment for hypothyroidism immediately following his period of service or for many years thereafter.  Hypothyroidism was first noted in approximately 2001 or 2002, more than 10 years after service.  

The evidence does not establish a link or nexus between the Veteran's hypothyroidism and service.  All medical opinions of record provide a negative nexus opinion on the relationship between hypothyroidism and service.  The Veteran has not provided any medical opinions or evidence to the contrary.  Accordingly, a nexus to service is not demonstrated.  Based on this evidentiary posture, service connection for hypothyroidism is not warranted.

B. Fatty Liver Disease

As indicated, the Veteran claims that his fatty liver disability is related to service, to include as due to an undiagnosed illness.  He reports that this condition started in approximately 2006.  See April 2017 VA Examination Report.

Service treatment records do not contain any complaints of or treatment for fatty liver.  On April 1991 discharge, clinical evaluations were normal.

Post-service March 2011 VA gastroenterology consultation notes indicate a history of fatty liver starting approximately 5 years prior.  The Veteran reported elevated enzymes that improved with weight loss.

The Veteran was afforded a VA Gulf War Examination in July 2011.  The examiner opined that, based on medical principles, the Veteran's current fatty liver disease is secondary to his obesity.

During an October 2012 Gulf War Examination, based on a review of the claims file and medical principles, the examiner opined that the Veteran's fatty liver disease was not related to service.  As rationale, the examiner attributed the Veteran's fatty liver disease to his obesity.  The examiner explained that liver enzymes change with weight.  

December 2014, June 2015 and December 2015 VA treatment records contain a diagnosis of fatty liver with recent normal liver function tests.

The Veteran was afforded a VA liver conditions DBQ in April 2017.  A diagnosis of fatty liver disease, since March 2006, was noted.  The examiner opined that the Veteran's current fatty liver disability is less likely as not (less than 50 percent probability) incurred in, caused by, or a result of service.  As rationale, the examiner stated that the condition was diagnosed 15 years after separation from service.  The examiner acknowledged the Veteran's claim that his condition is related to service, to include anthrax vaccination or PB, however, the examiner explained that medical principles do not support such relationship.  Notably, the main risk factor for fatty liver is obesity with a body mass index (BMI) over 30.  The examiner cited medical records indicating that the Veteran's BMI was over 30 in 2010 and 2014.  At the time of the examination, the Veteran had a BMI under 30 and his current liver enzymes were within normal range.  The examiner noted that the Veteran's symptoms are attributable to a clear and specific etiology, fatty liver disease, and not an undiagnosed illness.  

The Board finds that the evidence weighs against a finding of a qualifying chronic disability associated with Gulf War service.  Here, the Veteran does not exhibit objective indications of a chronic disability or infectious disease during service or to a degree of 10 percent or more after service.  Notably, fatty liver disease is not a disease subject to presumptive service connection, or a listed sign or symptoms which may be a manifestation of an undiagnosed illness or medically unexplained chronic multi-symptom illness.  Thus, the provisions of 38 C.F.R. § 3.317 are not for application.

Although the presumptive paths for establishing service connection are not available for the Veteran's claim, the claim could be granted if the three elements of direct service connection are shown by an equipoise standard of evidence.  See Combee, 34 F.3d at 1039.

Here, the record demonstrates that the Veteran has a current disability of fatty liver disease.  In March 2006, an ultrasound of the abdomen showed moderate diffuse fatty infiltration of the liver.  However, the evidence weighs against a finding that his disability is related to active duty service.  The evidence does not show that he sought treatment for his current disability immediately following his period of service or for many years thereafter.  He was diagnosed with fatty liver disease in 2006, approximately 15 years after service.  See March 2011 VA Treatment Records.  Evidence of a prolonged period without treatment tends to weigh against a claim.

The evidence does not establish a link or nexus between the Veteran's fatty liver disease and service.  Notably, the Veteran himself does not claim that his disability occurred during service.  Further, all medical opinions of record provide a negative nexus opinion on the relationship between fatty liver disease and service.  Notably, based on medical principles, VA examiners have attributed the Veteran's fatty liver disease to his obesity, not service.  In this regard, during the March 2011 VA examination, the Veteran himself reported that his liver enzymes improved with weight loss.  Further, at the April 2017 VA DBQ, he reported significant weight loss and his liver enzymes were interpreted as normal.  Accordingly, a nexus to service is not demonstrated.  Based on this evidentiary posture, the Board concludes that service connection for fatty liver disease is not warranted.

C. Allergic Rhinitis

As indicated, the Veteran claims that his allergic rhinitis disability is related to service, to include as due to an undiagnosed illness.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b). Only such conditions as are recorded in examination reports are to be considered noted. 38 C.F.R. § 3.304 (b).

Service treatment records do not document an allergy disability noted on an examination report at entrance.  In his July 1984 report of medical history, the Veteran reported a history of hayfever but reports of history of a disease or injury are not diseases or injuries noted at entrance.  Hence, he is presumed to have been sound at entrance into active service.  To rebut the presumption there must be clear and unmistakable evidence that his allergic rhinitis preexisted his entrance into service and was not aggravated by such service. 

The Veteran has a current diagnosis of allergic rhinitis.  See October 2012 Gulf War Examination Report and April 2017 VA DBQ.  As the Veteran's allergy symptoms are attributed to a known pre-existing disability, the undiagnosed illness provisions are not for application.  See 38 C.F.R. § 3.303, 3.307.   

Service treatment records document treatment in November 1985, July 1989, June-July 1990 for cold symptoms and/or diagnosed with an upper respiratory infections.  In July 1987, January 1989 and August 1990 he was treated for symptoms including dizziness, nausea, lower back pain, malaise, sore throat, sinus pain.  Assessments included gastroenteritis and viral syndrome.  An entry in October 1986 documents an assessment of upper respiratory infection and allergic rhinitis.  On April 1991 discharge, clinical evaluations were normal.

Post-service July 2003 private treatment records document allergic rhinitis controlled with Flonase and Singulair.  In August 2003, seasonal allergies and continued Singulair use was noted.  

The Veteran was afforded a VA Gulf War Examination in September 2008.  He reported having allergies since his childhood and claimed that his symptoms worsened during service.  No opinion was provided.

The Veteran was afforded a VA Gulf War Examination in July 2011.  A diagnosis of allergic rhinitis was provided.  The examiner opined that pre-existing allergic rhinitis was less likely than not aggravated by service.  The examiner found the Veteran's claim, that he has allergic rhinitis due to service, not credible because medical records document extensive care for other conditions over the past 20 years after service, and do not substantiate any change in allergic rhinitis.

During an October 2012 Gulf War Examination, the examiner opined that the Veteran's allergic rhinitis  was not aggravated by service as there is nothing in the record to substantiate any change in the condition during or after service.

The Veteran was afforded a VA examination again in April 2017.  A diagnosis of allergic rhinitis was provided.  The examiner opined that, in the examiner's opinion the Veteran's allergic rhinitis preexisted his entry into service.  The examiner also opined that his allergic rhinitis was not aggravated during service.  The examiner explained that what he had during service was flareups of his rhinitis, not any permanent worsening of symptoms or increased medication for his allergic rhinitis.  Further, the examiner opined that allergic rhinitis did not result from the Veteran's environmental exposure to anthrax vaccination or PB, as he had a pre-existing allergy condition before service.

The Board finds that this opinion, supported by the other evidence of record, to be clear and unmistakable evidence that the Veteran's allergic rhinitis preexisted his entrance into service and was not aggravated by his service.  It is recognized that the examiner used the word permanent to describe any worsening but it is clear from the context that this means nothing other than flare-ups of his allergic rhinitis.  Hence, the presumption of soundness is rebutted.  Furthermore, the evidence preponderates against a finding that his allergic rhinitis had anything to do with environmental exposures during service.  

To the extent that the Veteran has provided his opinion that there was aggravation of his condition during service, his opinion is not competent evidence.  Whether he had flare-ups of his allergic rhinitis or a worsening of the condition is a complex medical question that requires the ability to differentiate between the presence of symptoms and an actual increase in severity of the underlying condition.  The record does not suggest that the Veteran has the requisite knowledge or training to make any such differentiation.  As such, he is not competent to provide lay evidence of aggravation or absence of aggravation.

Accordingly, clear and unmistakable evidence demonstrates that the Veteran's allergic rhinitis preexisted his entrance into active service and was not aggravated by such service.  Hence, the appeal as to this issue must be denied.  

D. Skin Disorder

The Veteran claims to have a hives condition that started in approximately 2004 that he attributes to service, to include as due to an undiagnosed illness.  See October 2012 and April 2017 VA Examination Reports.

Service treatment records contain complaints of and ongoing treatment for skin acne, but no hives.  See November 1985 to June 1988 Service Treatment Records.  On July 1984 entrance examination, it was noted that the Veteran had a penicillin allergy that may cause hives but no treatment or skin condition was noted.  In the report of medical history, he denied having a history or current skin condition.  Clinical evaluations were normal.  On April 1991 discharge examination, clinical evaluations were normal.

The Veteran was afforded a VA Gulf War Examination in July 2011.  The examiner found that he did not have a current skin disability, to include hives.

Post-service VA treatment records document complaints of and treatment for hives.  In July 2012, the Veteran reported a history of chronic hives on his hands and abdomen that began 6 years prior and reoccur every 3 months.  

During an October 2012 Gulf War Examination, the examiner found that the Veteran did not have a current hives condition.  As there was no current hives condition, the examiner opined that there was no relationship between the Veteran's claims and service.  Further, the examiner noted that it would be difficult for an allergen to remain on the skin for 13 years, since the Veteran claims that the condition started in 2004 after service, and then suddenly caused hives.

December 2012 VA treatment records note that the Veteran has not had hives in the past month.  In August 2013, he reported hive symptoms occurring up to two times per month.  April 2014 VA treatment records document a rare episode of hives.

The Veteran was afforded a skin disease DBQ in April 2017.  A diagnosis of urticarial hives was provided.  The examiner provided a negative nexus opinion on whether hives incurred in or is related to active duty service, to include anthrax vaccination and PB.

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record and applicable law and regulations, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection for a skin disorder claim. 

The Board finds that the evidence weighs against a finding of a qualifying chronic disability associated with Gulf War service.  Here, the Veteran does not exhibit objective indications of a chronic disability or infectious disease during service or to a degree of 10 percent or more after service.  Notably, hives is not a disease subject to presumptive service connection, or a listed sign or symptoms which may be a manifestation of an undiagnosed illness or medically unexplained chronic multi-symptom illness.  Thus, the provisions of 38 C.F.R. § 3.317 are not for application.

Although the presumptive paths for establishing service connection are not available for the Veteran's claim, the claim could be granted if the three elements of direct service connection are shown by an equipoise standard of evidence.  See Combee, 34 F.3d at 1039.

Here, the record demonstrates that the Veteran has a current disability of hives; however, the evidence weighs against a finding that his disability is related to active duty service.  See April 2017 Skin Disease DBQ.  The evidence does not show that he sought treatment for his current disability immediately following his period of service or for many years thereafter.  The evidence of record is devoid of an onset date for the disability.  However, the first documented episode of hives was in July 2012 VA treatment records.  During this visit, the Veteran reported that his symptoms for hives began 6 years prior, approximately in 2006, which is more than 15 years after service.  Although the presence of symptoms is not the same thing as seeking treatment for symptoms, this long period of time without evidence of seeking treatment has a tendency to weigh against the claim.  See Maxson, 230 F.3d at 1333.  

The evidence does not establish a link or nexus between the Veteran's hives disability and service.  Notably, the Veteran himself does not claim that his disability occurred during service.  On the contrary, he claims that the disability started in 2004 after service but it is related to service.  In this regard, the October 2012 VA examiner noted that it would be difficult for an allergen to remain on the skin for 13 years, since the Veteran claims that the condition started in 2004 after service, and then suddenly caused hives.  A subsequent April 2017 VA examiner also provided a negative nexus opinion on the relationship between the Veteran's current hives disability and service.  Accordingly, a nexus to service is not demonstrated.  Based on this evidentiary posture, the Board concludes that service connection for a skin disorder is not warranted.

E. Peripheral Neuropathy and Hand Weakness

The Veteran claims to have peripheral neuropathy in his upper and lower extremities.  Specifically, he reports that in 2001 he started having a sensation of "needles poking me" in his hands and feet.  He claims that the condition has evolved to including both his upper and lower extremities.  See August 2017 VA Examination Report.

Service treatment records document complaints of pain attributed to isolated injuries, but no neuropathy or weakness in hands.  In August 1985, the Veteran complained of left ankle and foot pain attributed to boot stress.  In October 1985, he complained of left foot pain attributed to a blister.  In July 1987, he complained of right foot pain from falling into a hole while running on a beach.  That same month, x-rays of his right foot were reported as negative.  Treatment records documented a contusion on his right foot and he was limited to sedentary duty.  In June 1990, he complained of pain in both lower legs when flexing.  An assessment of shin splints was provided.  In January 1990, the Veteran complained of right knee pain and swelling. An assessment of recurrent right knee strain was provided.  X-rays of the right knee were normal.  On April 1991 discharge examination, clinical evaluations were normal.

Post-service May 2002 VA treatment records contain a diagnosis of symmetrical sensory neuropathy.  A June 2002 private neurology consultation documents complaints of tingling in the hands and feet.  A diagnosis of paresthesia primarily in the hands more than the lower extremities was provided.  It was noted that sensory examinations and reflexes were against a diagnosis of peripheral neuropathy but that questionable Babinski test responses raised the possibility of an upper motor neuron lesion possibly in the cervical spine region.  A subsequent cervical MRI test was conducted and was normal.  A second opinion was sought in July 2002, during which time the Veteran was provided a diagnosis of sensory dysesthesias in the distal hands and feet.  An EMG was conducted and interpreted as normal.  That same month, private treatment records contain a diagnosis of paresthesia of hands and feet based on a brain MRI.

September 2005 VA treatment records document the Veteran's history of intermittent paresthesia and burning sensations in feet and arms suggesting some type of neuropathy.  The treating physician opined that based on clinical tests, it is very possible that the Veteran is having pre-diabetic neuropathy symptoms.

In December 2005 the Veteran established private care treatment.  During the initial visit, an assessment of chronic paresthesia intermittently in the hands and feet of unknown etiology was noted, and the treating physician recommend that he see a neurologist to determine whether the condition is due to exposure in the Gulf War or solvents.

The Veteran was afforded a VA Gulf War Examination in September 2008.  It was noted that he had normal nerve conduction studies, except for prolonged sural sensory distal latencies, and that the EMG was only mildly abnormal and suggested early, active, mild sensorimotor peripheral neuropathy.  No opinion was provided.

In October 2008, the Veteran had a VA EMG consultation to evaluate peripheral neuropathy in the bilateral upper extremities and complaints of numbness and tingling in his hands and feet.  Nerve conduction studies were administered and again it was noted that his EMG showed only mildly abnormal suggesting early, active, mild sensorimotor peripheral neuropathy.

In a January 2009 letter, the Veteran's private physician acknowledged a history of normal EMGs and normal lower extremity Doppler tests, and opined that the Veteran had neuropathy in his hands and feet of unknown etiology.

The Veteran was afforded a VA Gulf War Examination in July 2011.  The examiner noted that the Veteran did not have peripheral neuropathy of the bilateral upper extremities, or bilateral hand weakness.  Notably, the examiner found that these conditions did not exist.  As for the lower extremities, the examiner indicated that the Veteran had peripheral neuropathy in the bilateral extremities solely by EMG, but not clinically.  Thus, his condition in the bilateral lower extremities is the mildest form.  The examiner opined that the Veteran's current peripheral neuropathy in the lower extremities is not caused by or a result of service, but instead, a result of his hypothyroidism that was diagnosed at the same time his peripheral neuropathy symptoms began.  As rationale, the examiner stated that it is well know that peripheral neuropathy is a symptom attributed to diabetes mellitus and hypothyroidism.

During an October 2012 Gulf War Examination, a peripheral neuropathy diagnosis was not provided.  The examiner acknowledged that the Veteran was provided a prior diagnosis based on an EMG testing of the bilateral lower extremities, however, the reading was incorrect as no motor nerves were abnormal.  The examiner indicated that he is a board certified neurologist.  The examiner opined that the Veteran's current condition is not caused by service and that symptoms are more likely attributable to his hypothyroidism which was diagnosed at the same time of his symptoms and is a well-known leading cause of peripheral neuropathy after diabetes mellitus. 

Subsequently, the Veteran indicated disagreement with the October 2012 VA examiner and claimed that his neuropathy symptoms had not resolved or improved with the use of medication to treat hypothyroidism.  Thus, the Board remanded the claim in February 2017 for further medical opinion to consider the Veteran's assertions.

In an April 2017 VA Peripheral Nerves Conditions DBQ, based on a review of the claims file, in person examination, and consideration of the Veteran's assertions, an examiner concluded that the Veteran did not have a current peripheral nerve condition or peripheral neuropathy in his upper or lower extremities.  As rationale, the examiner referenced clinical studies of record not providing a diagnosis.  The examiner acknowledged the January 2009 private note stating that the Veteran's neuropathy was of unknown origin and had not resolved with treatment of hypothyroidism, however, the examiner found that the private note was without merit because although the EMG study suggested peripheral neuropathy may be present, a diagnosis was not provided.  The examiner emphasized that "[i]f the veteran had a true anatomic or physiologic peripheral neuropathy or an unexplained multisystem illness with associated peripheral neuropathy, it would be absolutely demonstrable on an EMG.  The Veteran has also had normal neurological examination with no deficits."  The examiner concluded that peripheral neuropathy was not caused by or related to service because the Veteran did not, and currently does not, have a peripheral neuropathy disability.  As for weakness in hands, the examiner found that despite the Veteran's claim, a hand weakness condition does not exist. 

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record and applicable law and regulations, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection for peripheral neuropathy of the upper extremity, lower extremity, and residuals of an undiagnosed illness manifested by weakness in hands claims. 

The Board finds that the evidence weighs against a finding of a qualifying chronic disability associated with Gulf War service.  Symptoms of a qualifying chronic disability must either manifest while in service in the Gulf, or must manifest to a degree of 10 percent or more not later than December 31, 2021.  Here, neurological signs or symptoms may be manifestations of an undiagnosed illness or medically unexplained chronic illness under 38 C.F.R. § 3.317(b).  However, the evidence does not establish a disability meeting these criteria.  As noted above, service treatment records are negative for any complaints or treatment for peripheral neuropathy in the upper and lower extremities or weakness in hands.  The Veteran, himself, has indicated that he experienced symptoms of these problems described as tingling, numbness, and stabbing pain, starting in 2001, approximately 10 years after he returned home from the Gulf in 1991.  Although a January 2009 private physician indicated that the Veteran's symptoms were the result of an undiagnosed illness, he did not provide adequate rationale to support his conclusion.  Notably, the Veteran's symptoms have been attributed to know clinical diagnoses of diabetes mellitus and hypothyroidism.  Further, such claimed undiagnosed illness is not shown to have become manifest to a degree of 10 percent or more post-service (E.g. paralysis has not been shown to be mild and incomplete so as to warrant a 10 percent rating under Diagnostic Code 8515  pertaining to paralysis of the medial nerve.  See 38 C.F.R. § 4.124a).  For these reasons, the Board finds that the evidence weighs against a finding of a qualifying chronic disability associated with Gulf War service.

As for direct service connection for peripheral neuropathy of the upper and lower extremities and residual of a chronic disability manifested by weakness in hands, the Board concludes that the evidence weighs against a finding of a current disability.  Significantly, service treatment records do not show any complaints or findings of a peripheral neuropathy condition, to include weakness in hands.  On separation examination, clinical evaluations were normal. 
The Veteran does not have a current diagnosis related to peripheral neuropathy or hand weakness.  The Board acknowledges that 2009 private treatment record stating that the Veteran has neuropathy; however, subsequent VA examinations are more persuasive. 

Based on clinical evidence and medical principles, July 2011, October 2012, and April 2017 VA examiners all concluded that the Veteran does not have a current diagnosis and has never had a valid diagnosis related to peripheral neuropathy of both upper and lower extremities, to include hand weakness.  The October 2012 examiner acknowledged a prior diagnosis of neuropathy contained in the record, however, the examiner explained that such diagnosis was mistaken and not supported by EMG tests that showed no abnormal motor nerves.  The April 2017 VA examiner emphasized that "[i]f the veteran had a true anatomic or physiologic peripheral neuropathy or an unexplained multisystem illness with associated peripheral neuropathy, it would be absolutely demonstrable on an EMG.  The Veteran has also had normal neurological examination with no deficits."  The Board finds the examinations and opinions highly persuasive as they are supported by medical evidence showing normal EMGs and nerve conduction study tests.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The only other evidence of record suggesting a link or nexus between the Veteran's current conditions and his military service, to include as due to an undiagnosed illness and/or aggravation of a pre-existing condition, comes from the Veteran and his spouse.  While the Veteran is competent to provide statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  The record does not show, nor does the Veteran contend, that he or his spouse have specialized education, training, or expertise that would qualify them to render diagnoses or render medical opinions on these matters.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issues in this case are outside the realm of common knowledge of a lay person because they involve complex medical issues that go beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  Whether pre-existing allergic rhinitis was aggravated by service and whether any of the Veteran's symptoms are attributable to an undiagnosed disability are complex questions, not simple ones, and under the facts of this case, not questions that can be answered by a lay person.  Medical expertise is required to provide competent opinions with regard to these questions.  As such, the Veteran and other lay statements to this effect are lacking in probative value.  The most probative evidence is the 2017 medical opinions, as discussed above.  

Accordingly, the Board must conclude that the preponderance of the evidence is against the claims, and they are, therefore, denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

The appeal as to the claim of entitlement to service connection for RLS, to include as due to an undiagnosed illness, is dismissed.

Entitlement to service connection for hypothyroidism, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for fatty liver, to include as due to an undiagnosed illness, is denied. 

Entitlement to service connection for allergic rhinitis (claimed as allergies), to include as due to an undiagnosed illness, is denied. 

Entitlement to service connection for a skin disorder (claimed as hives), to include as due to an undiagnosed illness, is denied. 

Entitlement to service connection for peripheral neuropathy of the upper extremities (including the hands), to include as due to an undiagnosed illness, is denied. 


Entitlement to service connection for peripheral neuropathy of the lower extremities (including the feet), to include as due to an undiagnosed illness, is denied. 

Entitlement to service connection for the residuals of an undiagnosed illness, manifested by weakness in the hands, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


